Exhibit 10.2
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
GUARANTY
 
made by
 
CENDANT CORPORATION
 
in favor of
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
Dated as of July 18, 2006
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS



     
Page
   

Section 1.
 
DEFINED TERMS
1
   
1.1
 
Definitions
1
   
1.2
 
Other Definitional Provisions
2
   
Section 2.
 
GUARANTY
2
   
2.1
 
Guaranty
2
   
2.2
 
No Subrogation
3
   
2.3
 
Amendments, etc. with respect to the Obligations; Waiver of Rights
3
   
2.4
 
Guaranty Absolute and Unconditional
3
   
2.5
 
Reinstatement
4
   
2.6
 
Payments
4
   
Section 3.
 
REPRESENTATIONS AND WARRANTIES
4
   
3.1
 
Corporate Existence and Power
4
   
3.2
 
Corporate Authority, No Violation and Compliance with Law
5
   
3.3
 
Enforceability
5
   
Section 4.
 
THE ADMINISTRATIVE AGENT
5
   
Section 5.
 
MISCELLANEOUS
5
   
5.1
 
Amendments in Writing
5
   
5.2
 
Notices
5
   
5.3
 
No Waiver by Course of Conduct; Cumulative Remedies
6
   
5.4
 
Enforcement Expenses; Indemnification
6
   
5.5
 
Successors and Assigns
6
   
5.6
 
Set-Off
6
   
5.7
 
Severability
7
   
5.8
 
Section Headings
7
   
5.9
 
Integration
7
   
5.10
 
GOVERNING LAW
7
   
5.11
 
Submission To Jurisdiction; Waivers
7
   
5.12
 
Acknowledgements
7
   
5.13
 
Releases
8
   
5.14
 
WAIVER OF JURY TRIAL
8
   

 
 
SCHEDULE
       
Schedule 1
 
Notice Addresses
   



 
 

--------------------------------------------------------------------------------










 
GUARANTY
 
GUARANTY (this “Guaranty”), dated as of July 18, 2006, made by CENDANT
CORPORATION, a Delaware corporation (the “Guarantor”), in favor of JPMORGAN
CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of July
18, 2006 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TRAVELPORT INC. (the “Borrower”), GALILEO
INTERNATIONAL TECHNOLOGY, LLC, as a Subsidiary Borrower, BANK OF AMERICA, N.A.
and CITICORP NORTH AMERICA, INC., as Syndication Agents, the Lenders and the
Administrative Agent.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower and the Subsidiary Borrowers upon the
terms and subject to the conditions set forth therein;
 
WHEREAS, the Borrower and each Subsidiary Borrower is a member of an affiliated
group of companies that includes the Guarantor;
 
WHEREAS, the Borrower, each Subsidiary Borrower and the Guarantor will derive
substantial direct and indirect benefit from the making of the extensions of
credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower and any Subsidiary
Borrower under the Credit Agreement that the Guarantor shall have executed and
delivered this Guaranty to the Administrative Agent for the ratable benefit of
the Lenders;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
and each Subsidiary Borrower thereunder, the Guarantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:
 
 
SECTION 1. DEFINED TERMS
 
1.1  Definitions. (a)  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
 
(b)  The following terms shall have the following meanings:
 
“Collateralized”: secured by cash collateral arrangements and/or backstop
letters of credit entered into on terms and in amounts reasonably satisfactory
to the Administrative Agent and the relevant Issuing Lender.
 
“Obligations”: the collective reference to the unpaid principal of and interest
on the Loans, the reimbursement obligations in respect of Letters of Credit and
Competitive Letters of Credit, the Guaranty (as defined in the Credit Agreement)
and all other obligations and liabilities of the Borrower and any Subsidiary
Borrower (including, without limitation, interest accruing at the then
applicable rate
 

--------------------------------------------------------------------------------


provided in the Credit Agreement after the maturity of the Loans and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to the Administrative Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the other Fundamental Documents (other than this
Guaranty), any Letter of Credit, Competitive Letter of Credit or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
swap coupon or termination payments, fees or indemnities or reasonable
out-of-pocket costs or expenses (including, without limitation, all reasonable
out-of-pocket fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).
 
“Termination Event”: either (i) the consummation of the Spin-Off or (ii) payment
in full of the Obligations, termination of the Commitments and termination or
expiration of the Letters of Credit (or such Letters of Credit shall have been
Collateralized), including repayment pursuant to Section 4.24 of the Sale
Agreement.
 
1.2  Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Guaranty shall
refer to this Guaranty as a whole and not to any particular provision of this
Guaranty, and Section and Schedule references are to this Guaranty unless
otherwise specified.
 
(b)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
SECTION 2.  GUARANTY
 
2.1  Guaranty. (a) The Guarantor hereby unconditionally and irrevocably (except
as otherwise provided in Section 5.13) guaranties to the Administrative Agent,
for the ratable benefit of the Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower and any Subsidiary Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.
 
(b)  The Guarantor further agrees to pay any and all reasonable documented
expenses (including, without limitation, the reasonable fees and disbursements
of counsel) which may be paid or incurred by the Administrative Agent, any
Issuing Lender or any Lender in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
the Borrower or any Subsidiary Borrower under this Guaranty; provided, however,
that the Guarantor shall not be liable for the fees and expenses of more than
one separate firm for the Lenders or any Issuing Lender (unless there shall
exist an actual conflict of interest among such Persons, and in such case, not
more than two separate firms) in connection with any one such action or any
separate, but substantially similar or related actions in the same jurisdiction,
nor shall the Guarantor be liable for any settlement or proceeding effected
without the Guarantor’s written consent. This Guaranty shall remain in full
force and effect until the occurrence of a Termination Event.
 
(c)  No payment or payments made by the Borrower, any Subsidiary Borrower or any
other Person or received or collected by the Administrative Agent or any Lender
from the Borrower, any Subsidiary Borrower or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of the
 

--------------------------------------------------------------------------------


Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of the Guarantor hereunder which shall, notwithstanding any such
payment or payments (other than payments made by the Guarantor in respect of the
Obligations or payments received or collected from the Guarantor in respect of
the Obligations), remain liable for the Obligations until the occurrence of a
Termination Event.
 
(d)  The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guaranty for such purpose.
 
2.2  No Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Administrative Agent or any Lender, the Guarantor shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any Subsidiary Borrower or against any collateral
security or Guaranty or right of offset held by the Administrative Agent or any
Lender for the payment of the Obligations, nor shall the Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
Subsidiary Borrower in respect of payments made by the Guarantor hereunder,
until the occurrence of a Termination Event. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time before the
occurrence of a Termination Event, such amount shall be held by the Guarantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of the Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned
over to the Administrative Agent in the exact form received by the Guarantor
(duly indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.
 
2.3  Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guaranty therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and any collateral security, guaranty or
right of offset at any time held by the Administrative Agent or any Lender for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against the Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on the Borrower or any Subsidiary Borrower, and any
failure by the Administrative Agent or any Lender to make any such demand or to
collect any payments from the Borrower or such Subsidiary Borrower or any
release of the Borrower or any Subsidiary Borrower shall not relieve the
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Administrative Agent or any Lender against the Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
 
2.4  Guaranty Absolute and Unconditional. The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guaranty or acceptance of this Guaranty; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guaranty; and all
dealings between the Borrower or
 

--------------------------------------------------------------------------------


any Subsidiary Borrower and the Guarantor, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower, any
Subsidiary Borrower or the Guarantor with respect to the Obligations. This
Guaranty shall be construed as a continuing, absolute and unconditional guaranty
of payment without regard to (a) the validity or enforceability of the Credit
Agreement, any of the Obligations or any other collateral security therefor or
guaranty or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any Subsidiary Borrower
against the Administrative Agent or any Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower, such
Subsidiary Borrower or the Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of the Borrower or such
Subsidiary Borrower for its Obligations, or of the Guarantor under this
Guaranty, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against the Guarantor, the Administrative Agent and any
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against the Borrower, any Subsidiary Borrower or any other Person
or against any collateral security or guaranty for the Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to pursue such other rights or remedies or to collect any payments
from the Borrower, any Subsidiary Borrower or any such other Person or to
realize upon any such collateral security or guaranty or to exercise any such
right of offset, or any release of the Borrower, such Subsidiary Borrower or any
such other Person or of any such collateral security, guaranty or right of
offset, shall not relieve the Guarantor of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
the Borrower or such Subsidiary Borrower. This Guaranty shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and its successors and assigns thereof, and shall inure
to the benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until the occurrence of a
Termination Event, notwithstanding that from time to time during the term of the
Credit Agreement the Borrower and Subsidiary Borrowers may be free from any
Obligations.
 
2.5  Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Subsidiary
Borrower or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any
Subsidiary Borrower or any substantial part of the Borrower’s or such Subsidiary
Borrower’s property, or otherwise, all as though such payments had not been
made.
 
2.6  Payments. The Guarantor hereby guaranties that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.
 
 
SECTION 3.  REPRESENTATIONS AND WARRANTIES
 
The Guarantor hereby represents and warrants to the Administrative Agent and
each Lender that:
 
3.1  Corporate Existence and Power. The Guarantor has been duly organized and is
validly existing in good standing under the laws of its jurisdictions of
organization and is in good standing or has applied for authority to operate as
a foreign corporation or other organization in all jurisdictions where the
nature of its properties or business so requires it and where a failure to be in
good standing as a foreign
 

--------------------------------------------------------------------------------


 corporation would reasonably be expected to have a material adverse effect on
the business, assets, operations or condition, financial or otherwise, of the
Guarantor. The Guarantor has the corporate power to execute, deliver and perform
its obligations under this Guaranty.
 
3.2  Corporate Authority, No Violation and Compliance with Law. The execution,
delivery and performance of this Guaranty (a) have been duly authorized by all
necessary corporate action on the part of the Guarantor, (b) will not violate
any provision of any Applicable Law (including any laws related to franchising)
applicable to the Guarantor or any of its respective properties or assets, (c)
will not violate any provision of the certificate of incorporation or by-laws of
the Guarantor and (d) will not violate or be in conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under, any material indenture, bond, note, instrument or any other material
agreement to which the Guarantor is a party or by which the Guarantor or any of
its respective properties or assets are bound.
 
3.3  Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of the Guarantor (enforceable in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
The Guarantor agrees that the representations and warranties contained in this
Section 3.3 shall be deemed to have been made by the Guarantor on the date of
each borrowing by the Borrower or any Subsidiary Borrower under the Credit
Agreement on and as of such date of borrowing as though made hereunder on and as
of such date.
 
 
SECTION 4.  THE ADMINISTRATIVE AGENT
 
 
The Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guaranty with respect to any action taken by the
Administrative Agent or the exercise or non-exercise by the Administrative Agent
of any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Guaranty shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Guarantor, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Lenders with full and valid authority so to act or refrain from acting, and
the Guarantor shall not be under any obligation, or entitlement, to make any
inquiry respecting such authority.
 
 
SECTION 5.  MISCELLANEOUS
 
5.1  Amendments in Writing. None of the terms or provisions of this Guaranty may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Guarantor and the Administrative Agent; provided that
any provision (other than Section 5.13) of this Guaranty may be waived by the
Administrative Agent and the Lenders in a letter or agreement executed by the
Administrative Agent and the Guarantor or by facsimile or other electronic
transmission from the Administrative Agent.
 
5.2  Notices. All notices, requests and demands to or upon the Administrative
Agent or the Guarantor hereunder shall be effected in the manner provided for in
Section 10.1 of the Credit Agreement; provided that any such notice, request or
demand to or upon the Guarantor shall be addressed to the Guarantor at its
notice address set forth on Schedule 1.
 

--------------------------------------------------------------------------------


5.3  No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 5.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
 
5.4  Enforcement Expenses; Indemnification. (a) The Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its reasonable
documented out-of-pocket costs and expenses incurred in collecting against the
Guarantor under this Guaranty, as applicable, or otherwise enforcing or
preserving any rights under this Guaranty, including, without limitation, the
reasonable fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent; provided, however, that the Guarantor shall not be liable
for the fees and expenses of more than one separate firm for the Lenders (unless
there shall exist an actual conflict of interest among such Persons, and in such
case, not more than two separate firms) in connection with any one such action
or any separate, but substantially similar or related actions in the same
jurisdiction, nor shall the Guarantor be liable for any settlement or proceeding
effected without the Guarantor’s written consent.
 
(b)  The Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Guaranty to the extent the Borrower would
be required to do so pursuant to Section 10.5 of the Credit Agreement.
 
5.5  Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that the Guarantor may not assign, transfer or delegate any of its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent.
 
5.6  Set-Off. The Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to the Guarantor,
any such notice being expressly waived by the Guarantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent or such Lender to or for the credit or the account of the
Guarantor, or any part thereof in such amounts as the Administrative Agent or
such Lender may elect, against and on account of the obligations and liabilities
of the Guarantor to the Administrative Agent or such Lender hereunder and claims
of every nature and description of the Administrative Agent or such Lender
against the Guarantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Fundamental Document or otherwise, as the
Administrative Agent or such Lender may elect, whether or not the Administrative
Agent or any Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The
Administrative Agent and each Lender shall notify the Guarantor promptly of any
such set-off and the application made by the Administrative Agent or such Lender
of the proceeds thereof, provided that the failure to give such notice shall not
affect the
 

--------------------------------------------------------------------------------


validity of such set-off and application. The rights of the Administrative Agent
and each Lender under this Section 5.6 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.
 
5.7  Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
5.8  Section Headings. The Section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
5.9  Integration. This Guaranty represents the agreement of the Guarantor, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and there are no promises, undertakings, representations or warranties by the
Guarantor, Administrative Agent or any Lender relative to subject matter hereof
and thereof not expressly set forth or referred to herein.
 
5.10 GOVERNING LAW. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
5.11  Submission To Jurisdiction; Waivers. The Guarantor hereby irrevocably and
unconditionally:
 
(a)  submits for itself and its property in any legal action or proceeding
relating to this Guaranty, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Section 5.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
5.12  Acknowledgements. The Guarantor hereby acknowledges that:
 

--------------------------------------------------------------------------------


(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Guaranty;
 
(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Guarantor arising out of or in connection with
this Guaranty, and the relationship between the Guarantor, on the one hand, and
the Administrative Agent and Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and
 
(c)  no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Guarantor and
the Lenders.
 
5.13  Releases. Notwithstanding any provision contained in this Guaranty to the
contrary, (i) upon the occurrence of a Termination Event, this Guaranty and all
obligations of the Guarantor hereunder shall unconditionally terminate, all
without delivery of any instrument or performance of any act by any party and
(ii) this Section 5.13 shall not be waived, amended, modified, supplemented or
nullified without the prior written consent of the Guarantor.
 
5.14 WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AND FOR ANY COUNTERCLAIM THEREIN.

 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered as of the date first above written.
 


 

     
CENDANT CORPORATION
 
     
By:
/s/ David B. Wyshner
       
Name: David B. Wyshner
Title: Executive Vice President and Treasurer
 



 




 

SIGNATURE PAGE TO GUARANTY


--------------------------------------------------------------------------------




Schedule 1
 
NOTICE ADDRESSES OF GUARANTORS
 


 
Cendant Corporation
1 Campus Drive
Parsippany, New Jersey 07054
Attention: David B. Wyshner
Telecopy: (973) 496-5080
Telephone: (973) 496-7938